DETAILED ACTION
Claim 1 is pending for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Acknowledgment is made of applicant's claim under US PRO 62/528483 filed on 7/4/2017.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 9/13/2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Philippe et al, "EE2: Adaptive Primary Transform improvement" (Philippe), in view of Kim et al, US 2019/0149822 A1 (Kim).

Regarding Claim 1, Phillipe discloses a video decoding method comprising: the information about the multi-core transformation indicating whether a multi-core transform kernel is to be applied or a default transform kernel is to be applied for inverse transformation of the current block and a transform kernel set including a horizontal transform kernel for inverse transformation of the current block in a horizontal direction and a vertical transform kernel for inverse transformation of the current block in a vertical direction (Philippe p.1-2, Introduction-transform kernels for the Adaptive Multiple Transforms tools the tables are adapted to assign a core transform to a specific intra Prediction Mode and block size; p.2, 2.1 AMT in JEM3 - table g_aucTrSetHorz corresponds to horizontal transform kernel information; table g_aucTrSetVert corresponds to vertical transform kernel information; p.2,2.1 AMT in JEM3 – These transforms are arranged by pair (vertical and horizontal transform) and per prediction modes in the JEM software. Five pairs are pre-determined for each prediction mode. The encoder selects among five pairs of pre-determined transforms the best performing one in the RDO sense; the best pair is signaled to the decoder. The first pair is always the combination of a DCT-II both for the horizontal and vertical transforms. If the RDO of this arrangement is satisfactory for the CU under consideration, it is used by default and signaled at this level); 
determining the horizontal transform kernel and the vertical transform kernel according to the information about the multi-core transformation (Philippe p.2, 2.1 AMT in JEM3 - table g_aucTrSetHorz corresponds to horizontal transform kernel information; table g_aucTrSetVert corresponds to vertical transform kernel information); and 
performing the inverse transformation of the current block by using the horizontal transform kernel and the vertical transform kernel (Philippe p.2, 2.1 AMT in JEM3- TheJEM3 uses 5 types of trigonometric transforms and their inverse. The core transforms are DCT-II, DCT-V, DCT-VIII, DST-I, and DST-VII. These transforms are arranged by pair (vertical and horizontal transform) and per prediction modes in the JEM software. Three transform sets are available for intra coding trSetO: DST7, DCT8; trSet 1: DST7, DST1; trSet 2: DST7, DCT5. For a given intra prediction mode, a specific transform set is used for the vertical and horizontal transforms). 
However, Phillippe does not explicitly disclose obtaining, from a bitstream, information about a multi-core transformation according to a size of a current block and whether a specific tool is on or off.
Kim teaches obtaining, from a bitstream, information about a multi-core transformation according to a size of a current block and whether a specific tool is on or off (Kim [0047] – Properties of one or more syntax elements that are included in secondary transform data may be based on properties and/or parameters associated with a CU. A range of index values may be based on whether, PDPC is applied, a size or bit-depth associated with a CU, a quantization parameter associated with a CU, and/or combinations thereof. A condition may be include whether PDPC is applied AND whether the CU size is greater than 16x16 (e.g., tu_nsst_idx has a range of 0 to 3 when the condition is satisfying and a range of 0 to 1 when the condition is not satisfied); [0027] – CU-level (i.e., signaled once per CU) flag, PDPC_idx, indicates whether PDPC is applied or not for each PU included in the CU, where a value of 1 for PDPC_idx indicates the PDPC is applied; [0040], Fig.3 – Transform coefficient generator 300 includes core transform coefficient generator 302, secondary transform determination unit 304, and secondary transform coefficient generator 306. Core transform coefficient generator 302 may be configured to receive residual data and generate transform coefficients based on a TU structure according to a core transform).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Philippe to receive information about a multi-core transformation according to a size of a current block and whether a specific tool is on or off, according to a size of the current block, a prediction mode and whether a specific tool is on or off, as taught by Kim. One would be motivated as the size of a block and the use of PDPC are data used that is included in transform data.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR SHAHNAMI whose telephone number is (571)270-0707.  The examiner can normally be reached on Monday - Friday 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571-272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


/AMIR SHAHNAMI/              Examiner, Art Unit 2483